Citation Nr: 0114856	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-09 214A	)	DATE
	)
	)


THE ISSUE

Whether a January 1988 decision of the Board of Veterans' 
Appeals (Board) denying a rating greater than 30 percent 
disabling for bilateral pes planus should be revised or 
reversed on the grounds of clear and unmistakable error.  




REPRESENTATION

Moving Party represented by:  Michael J. Mooney, Attorney at 
Law




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from March 1943 to March 1946.

In January 1988, the Board of Veterans' Appeals (Board) 
issued a decision that denied a rating greater than 
30 percent for the veteran's service-connected bilateral pes 
planus.

A rating decision in October 1993 increased the rating to 
50 percent disabling.  In November 1996, the Board dismissed 
an appeal of a claim of clear and unmistakable error (CUE) in 
the July 1987 rating decision that led to the January 1988 
Board decision.  The veteran appealed the November 1996 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and also submitted a motion for 
Reconsideration of the November 1996 Board decision.  He 
later withdrew both the appeal to the Court and the motion 
for Reconsideration.  

In addition, the veteran's attorney's current motion for CUE 
review, dated in May 2000, 

also asserts CUE in the Board's 1997 [sic] decision 
which held, inaccurately, that it had previously 
considered the reduction of 50% to 30%.  As a 
review of the 1987 [sic] decision makes clear, 
although the Board acknowledged the veteran's 
argument that he should not have been reduced for 
50% to 30% it failed to address that argument and 
instead treated the claim as one for an increase.

First, the record does not reflect that the Board issued any 
decision in the case of this veteran in 1997.  Therefore, it 
is unclear to which Board decision the above comments by the 
veteran's attorney refer.  Moreover, his allegation of error, 
as set forth above, appears to refer to statements contained 
in the Board's January 1988 decision, which is the subject of 
the current motion.  Insofar as the attorney's comments do 
not clearly identify a Board decision, other than the January 
1988 decision, to which his motion relates, the Board can 
take no action on his comments, other than as addressed 
herein.  See 38 C.F.R. § 20.1404(a) (2000).  


FINDINGS OF FACT

1.  A rating decision in July 1987 reduced the rating for the 
veteran's service-connected bilateral pes planus from 
50 percent to 30 percent disabling.  The 50 percent rating 
had been in effect for over 8 years.  

2.  The decision of the Board in January 1988 did not 
consider whether the RO's reduction of the rating was proper, 
including consideration of the provisions of 38 C.F.R. 
§ 3.344.  

3.  The January 1988 Board decision was based solely on the 
report of a single examination, which was at least as full 
and complete as prior examinations; the evidence of record at 
the time of that decision did not demonstrate any sustained, 
material improvement in the veteran's pes planus.  


CONCLUSION OF LAW

The January 1988 decision of the Board that denied a rating 
greater than 30 percent for service-connected pes planus was 
clearly and unmistakably erroneous; the 50 percent rating 
previously in effect should be restored, effective from the 
date of reduction.  38 U.S.C.A. § 7111 (West Supp. 2000); 
38 C.F.R. § 20.1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  Further, a request 
for revision of a decision of the Board based on clear and 
unmistakable error may be made at any time after that 
decision is made.  

	(a) General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 
	(b) Record to be reviewed - (1) General.  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  
	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  
	(d) Examples of situations that are not clear and 
unmistakable error - (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  
	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403.  

The veteran's attorney has argued that the Board's failure to 
consider the provisions of 38 C.F.R. § 3.344 in January 1988 
constituted CUE.  He maintains essentially three bases for 
the CUE: 1) the Board's failure to review the propriety of 
the reduction in the rating for the disability from 
50 percent to 30 percent; 2) the Board's failure to consider 
whether the evidence made it reasonably certain that any 
improvement would be maintained under the ordinary conditions 
of life; and 3) the Board's reliance solely on an examination 
that was not as full and complete as that on which payments 
were previously continued.  

In order to reduce a 50 percent rating assigned for pes 
planus, the pertinent regulations that were in effect in 
January 1988 were as follows:

For pronounced bilateral flat feet, with marked 
pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, with the condition not being 
improved by orthopedic shoes or appliances, a 50 
percent rating is warranted.  A 30 percent 
evaluation is for assignment if there is severe 
impairment, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on 
manipulation and accentuated on use, indication of 
swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1987).  

The provisions of 38 C.F.R. § 3.344(a) (1987) required that 
certain precautions be taken before reducing a rating that 
had been in effect for five years or more.  When the 
originating agency fails to consider these precautions, the 
rating reduction is deemed void ab initio.  That regulation 
provided that 

Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of 
disability evaluations consistent with the laws and 
Department of Veterans Affairs regulations 
governing disability compensation and pension.  It 
is essential that the entire record of examinations 
and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full 
and complete, including all special examinations 
indicated as a result of general examination and 
the entire case history.  This applies to treatment 
of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and 
examinations in the absence of, or without taking 
full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  
Examinations less full and complete than those on 
which payments were authorized or continued will 
not be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or 
episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one 
examination, except in those instances where all 
the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated.  Ratings on account of diseases which 
become comparatively symptom free (findings absent) 
after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of 
bed rest.  Moreover, though material improvement in 
the physical or mental condition is clearly 
reflected the rating agency will consider whether 
the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life.  

The Board is cognizant of the fact that that a mere 
disagreement with how the evidence was weighed does not 
constitute CUE.  38 C.F.R. § 20.1403(d)(3).  On the other 
hand, if the Board finds that the decision did contain an 
error of fact or law and also finds that the circumstances of 
the case compel the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error, the decision must be reversed or 
amended accordingly.

In this case, a 50 percent rating for the veteran's service-
connected pes planus was in effect for more than 8 years, 
since March 1979.  (The reduction was made effective from 
August 1987.)  Therefore, the provisions of § 3.344 were 
applicable.  

However, the January 1988 Board decision did not specifically 
cite the provisions of § 3.344 at all, nor did it discuss in 
any way the propriety of the reduction of the rating for the 
disability.  The failure of the Board to consider § 3.344 was 
clearly erroneous.  Nevertheless, the Board must now 
determine whether the outcome would have been manifestly 
different, had that error not been made.  

A review of the medical evidence that was of record at the 
time of the January 1988 Board decision clearly shows that 
the examination on which the reduced rating was based was at 
least as full and complete as the previous examination and 
previous outpatient reports on which the 50 percent rating 
had been continued.  Thus, the provisions of § 3.344 in this 
regard would not have precluded the reduction.  The veteran's 
allegation on this point, then, must fail.  

However, the Board's 1988 decision reflects that the only 
evidence that was considered was the report of a VA 
compensation examination in May 1987.  The Board's decision 
that a rating greater than 30 percent was not warranted was 
clearly based only on the report of that one examination.  
Nevertheless, the record does not indicate that the veteran's 
pes planus is the type of disability that is subject to 
temporary or periodic improvement, such that a reduction on 
the basis of a single examination would be precluded.  

However, the Board now finds that the evidence that was of 
record at the time of the 1988 decision did not reflect any 
sustained, material improvement in the veteran's symptoms 
compared to the manifestations of the pes planus disability 
noted on previous examinations.  The report of an examination 
in 1985 reflects the veteran's complaint that he felt like he 
was walking on pebbles and that he had stiffness in his feet, 
ankles, and legs.  The examiner described the veteran's 
symptoms as pain and difficulty walking and indicated that 
the veteran stated that he would fall and injure himself.  He 
also noted that the veteran had in the past worn special 
orthopedic shoes, but that he did not then wear any.  The 
only clinical findings reported at that time were extreme 
bilateral hallux valgus with marked hammertoes of both feet.  
There were diffuse bilateral submetatarsal head keratoses 
which were not tender or inflamed.  

At the time of a VA compensation examination in May 1987, the 
veteran reported that his feet were sore and that it felt 
like he was walking on stones.  He indicated that his feet 
would burn whenever he was on them for more than 2-3 hours.  
The examiner stated that the veteran continued to have 
discomfort in both feet, but did not wear any orthopedic 
appliances.  The relevant clinical findings included pain on 
walking on tiptoes, full range of motion of all lower 
extremity joints, marked flat feet, with mild pronation with 
very severe hallux valgus deformity, hammertoes of all his 
toes with a large callus on the dorsum of the right second 
toe proximal interphalangeal joint, and plantar calluses 
beneath the right second and fourth metatarsals and the left 
first and fourth metatarsals, but no rigidity of the feet.  

On the basis of the medical evidence that was of record in 
January 1988, the Board now finds that there was no evidence 
of sustained, material improvement in the veteran's pes 
planus disability at the time of the January 1988 decision, 
based on the symptoms and level of adaptive functioning that 
were actually reported.  Accordingly, the Board concludes 
that the Board's failure to consider § 3.344 in January 1988, 
in light of the evidence that was available at that time, 
compels the conclusion "to which reasonable minds could not 
differ" that the result would have been manifestly 
different, but for that error.  The reduction from 50 percent 
to 30 percent in the rating for the service-connected pes 
planus disability was clearly not justified.  

The Board's failure properly to consider the provisions of 38 
C.F.R. § 3.344 constituted an error of law.  The Court has 
held that when VA reduces a rating without observing 
applicable laws and regulations, the rating is void ab 
initio, as being as not in accordance with the law.  Hayes v. 
Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995) (citing to 38 U.S.C.A. § 7261(a)(3)(A)).

Therefore, the Board concludes that the January 1988 decision 
of the Board was clearly and unmistakably erroneous and that 
the 50 percent rating for the veteran's service-connected pes 
planus that was in effect prior to the July 1987 rating 
decision should be restored.  In view of the finding that the 
reduction is void ab initio, the Board's later decision of 
February 1990, which denied a rating higher than 30 percent 
for pes planus, is of no force and effect.   


ORDER

Clear and unmistakable error having been found in the January 
1988 Board decision, a 50 percent rating for pes planus is 
restored, effective from the date of the reduction in October 
1987.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



